PER CURIAM.
Appellant was charged by information with (1) introduction of contraband to a detention facility, (2) carrying a concealed firearm, (3) battery, (4) driving without a registration, (5) driving while intoxicated, and (6) unlawful blood alcohol content. Pursuant to plea negotiations, appellant entered a guilty plea to the carrying a concealed firearm count, with the remaining counts being nolle prossed. Appellant was adjudicated pursuant to the plea and placed on probation for five years. One of the conditions of probation was that he not drive or operate a motor vehicle without special permission of the court.
Appellant thereupon filed a motion for rehearing and/or to vacate or set aside sentence, premised upon the ground that the special condition of probation was not contemplated by the plea agreement. The motion was denied. We are satisfied that appellant established the ground raised by his motion; namely that the condition imposed was not contemplated by the plea negotiations. Accordingly, we reverse the judgment and imposition of probation and remand with direction that appellant be permitted to withdraw his plea of guilty in order that the matter may proceed in a manner consistent with such withdrawal.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.